Citation Nr: 1617258	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  11-26 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a soft tissue condition under the chin, to include Ludwig's angina, and to include as due to exposure to herbicides.

2.  Entitlement to service connection for right lower extremity polyneuropathy, to include as due to diabetes mellitus, type II.

3.  Entitlement to service connection for left lower extremity polyneuropathy, to include as due to diabetes mellitus, type II.

4.  Entitlement to service connection for leukemia, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.  The Veteran passed away in January 2012 and in April 2012 his surviving son was properly substituted as the Appellant in this case.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2009, and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a soft tissue condition and leukemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran manifested polyneuropathy of the lower extremities associated with his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right lower extremity polyneuropathy, to include as due to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).

2.  The criteria for entitlement to service connection for left lower extremity polyneuropathy, to include as due to diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his lifetime, the Veteran sought to establish his entitlement to service connection for peripheral neuropathy of the lower extremities as due to herbicide exposure and/or as a complication of diabetes mellitus.  See generally 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.310.  The claim was denied based upon the findings from a December 2008 VA examination report which determined that the Veteran manifested mild right L5 radiculopathy with no evidence of diabetic neuropathy.  In so doing, the examiner referenced a February 2008 nerve conduction velocity study conducted by Dr. R.K.

The record confirms that a NeuroMatrix nerve conduction study by Dr. R.K. in February 2008 was interpreted as showing mild right L5 radiculopathy with possible deep peroneal or sciatic nerve lesion.  However, based on these results, Dr. R.K. provided an assessment of "Polyneuropathy associated with Diabetes and exposure to agent orange."  After the December 2008 VA examination, the Veteran underwent an electromyography study in the VA clinic which was interpreted as showing "EVIDENCE OF A SENSORY POLYNEUROPATHY AFFECTING THE LOWER EXTREMITIES."

The Board observes that it is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b).

Here, based on the same nerve conduction velocity study results, a VA examiner interpreted the findings as showing only mild right L5 radiculopathy with no evidence of diabetic neuropathy while another examiner offered an impression of polyneuropathy associated with diabetes and exposure to agent orange.  A subsequent electrodiagnostic study was interpreted by a different examiner as demonstrating evidence of sensory polyneuropathy.  

In light of this evidence, the Board finds that the pertinent evidence of record is in relative equipoise on the question of whether the Veteran's manifested polyneuropathy of the lower extremities as a complication of his service-connected diabetes mellitus.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran manifested polyneuropathy of the lower extremities as a complication of his service-connected diabetes mellitus.  Accordingly, the criteria for service connection are met.  38 C.F.R. § 3.310.





ORDER

Service connection for right lower extremity polyneuropathy due to service-connected diabetes mellitus, type II, is granted, subject to governing criteria applicable to the payment of monetary benefits.

Service connection for left lower extremity polyneuropathy due to service-connected diabetes mellitus, type II, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As an initial matter, with regard to the Appellant's claim for service connection for Ludwig's Angina, a June 2008 private medical report reflects this may have been a misdiagnosis.  Accordingly, the Board has recharacterized and broadened this issue to include all soft tissue conditions under the chin.

The Appellant's claim was remanded by the Board in August 2014 to determine whether he wished to be afforded a hearing before a member of the Board prior to the adjudication of his claims.  In October 2014, the RO sent the Appellant a letter requesting that he clarify whether he wished to appear at a hearing and indicating that if the RO did not receive a reply, a hearing would not be scheduled.  The Appellant did not respond to that letter and the letter was not returned as undeliverable.  Accordingly, the case has been returned to the Board.

The Veteran attended a VA Agent Orange Registry examination in February 2008 and the examination report reflects the he had been receiving treatment at the Miami VA Medical Center (VAMC) since 1989, yet none of his VA treatment records are associated with his electronic claims file.  As such, a remand is required to obtain those records and associate them with the evidence of record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Upon receipt of the outstanding VA treatment records, the RO must request medical opinions regarding the etiology of the claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the evidence of record all VA treatment records from the Miami VAMC and any other identified VAMCs dated 1989 through 2012.

2.  Following receipt of the above records, the RO must obtain medical opinions regarding the etiology of the claimed disabilities.  Following a thorough review of the medical records, a VA medical professional must state:

* Whether it is at least as likely as not (50 percent probability or higher) that a soft tissue condition under the chin, to include Ludwig's Angina, first manifested in service or was due to the his active duty service, to include as due to exposure to herbicides; and

* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran had manifested leukemia during his lifetime and, if so, whether leukemia began in service or was due to his active duty service, to include as due to exposure to herbicides.

A complete rationale for all opinions must be provided.  If the medical professional cannot provide the requested opinions without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

3.  After completing the above actions and any additional development deemed necessary, the RO must readjudicate the Appellant's claim.  If any benefit on appeal remains denied, the Appellant and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


